        Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 1 of 22




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                                Ft. Lauderdale Division


HARVEY J. KESNER                              )
                                              )
         Plaintiff,                           )
                                              )
v.                                            )              Case No.
                                              )
                                              )              TRIAL BY JURY
BARRON’S, INC.                                )              IS DEMANDED
WILLIAM “BILL” ALPERT                         )
                                              )
-and-                                         )
                                              )
TERI BUHL                                     )
                                              )
         Defendants.                          )
                                              )


                                   COMPLAINT
         Plaintiff, Harvey J. Kesner (“Kesner” or “Plaintiff”), by counsel, pursuant to Rule

3 of the Federal Rules of Civil Procedure, files the following Complaint against

Defendants, Barron’s, Inc. (“Barrons”), William “Bill” Alpert (“Alpert”), and Teri Buhl

(“Buhl”), jointly and severally.

         Plaintiff seeks (a) compensatory damages and punitive damages in a sum not less

than $25,000,000.00, (b) prejudgment interest on the principal sum awarded by the

Jury from October 4, 2018 to the date of Judgment at the rate of 6.75 percent per year, (c)

reasonable attorney’s fees, and (d) costs – arising out of the Defendants’ defamation,

commercial disparagement, deceptive acts and unfair practices in trade or commerce, and

tortious interference with contract and business expectancies.




                                              1
      Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 2 of 22




                                  I. INTRODUCTION

       1.      This is a case about a media hit piece that destroyed the 36-year,

untarnished career of a successful corporate and securities attorney.

       2.      On October 4, 2018, Barrons published a bombshell online article that

prominently displayed the following false and defamatory headline:




[https://www.barrons.com/articles/the-lawyer-at-the-center-of-sec-pump-and-dump-case-

1538675403 (the “Barrons Article”)].

       3.      The “Lawyer” targeted in the Barrons Article is Kesner.

       4.      The defamatory gist of the Barrons Article is that Kesner is involved in

securities fraud. Directly and by implication, Barrons and Alpert accused Kesner of

being at the “Center” of a multi-year “pump-and-dump” scheme involving 3 companies

and 20 defendants.      Barrons and Alpert falsely accused Kesner of failing in his

“gatekeeper” role as a securities lawyer to “protect the investing public”. 1

       5.      The qualities disparaged by Barrons and Alpert – Kesner’s veracity,

honesty, integrity, ethics and performance as a securities attorney – are peculiarly

valuable to Kesner and are absolutely necessary in the practice and profession of any

securities lawyer. The Barrons Article ascribes to Kesner conduct, characteristics and

       1
              The Barrons Article also falsely represents that Kesner was “terminated”
from the Dallas law firm, Haynes and Boone.


                                              2
      Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 3 of 22




conditions that would adversely affect his fitness to represent clients and to conduct the

business of a securities attorney. Barrons and Alpert’s false and defamatory statements

injured Kesner in his business and profession as a securities attorney, causing Kesner to

lose clients, lose standing in his profession, suffer a permanent disruption in his

successful practice, and experience a high degree of pain, mental suffering and distress.

       6.      Barrons and Alpert acted with actual malice and reckless disregard for the

truth. They knew from reading the complaint filed in the “SEC Pump-and-Dump Case”

that Kesner was not involved in the securities fraud alleged to have been committed. In

spite of their actual knowledge, Barrons and Alpert published a story that accused Kesner

of being at the very “Center” of the pump-and-dump.

       7.      In addition to the millions who viewed the Barrons Article on

www.barrons.com, the Barrons Article was a featured story on Apple News, where it was

republished to tens of millions more. Alpert also tweeted (republished) the Barrons

Article to a new target audience – his 870 Twitter followers:




[https://twitter.com/blalpert/status/1047911867706957825].       The Barrons Article was

viewed and tweeted (published) thousands more times by third parties. For instance,

John Lothian, CEO of John J. Lothian & Co., publisher of http://johnlothiannews.com/,

tweeted the Barrons Article to his 9,229 followers as follows:



                                             3
        Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 4 of 22




[https://twitter.com/JohnLothian/status/1047914954714701825].    Others followed suit,

e.g.:

         https://twitter.com/Guruleaks1/status/1047916142726205442 (GuruLeaks);

         https://twitter.com/YoungPuggaroni/status/1047909098593947648
         (SmartMoneyPug).

         8.    Buhl describes what she does as “Smashmouth Investigative Journalism”. 2

She has been out to get Kesner for several years. She republished the Barrons Article.

https://www.teribuhl.com/2019/04/11/hudson-bay-capital-tied-to-barry-honig-pump-and-

dump-ring-mabvax-mbvx/ (“Bill Alpert of Barron’s wrote a well read and detailed story

about the lawsuit called “The Lawyer at the Center of the SEC Pump and Dump

Case””)]. Between 2018 and the present, Buhl has targeted Kesner in a barrage of

repeated defamation, both on her website, http://www.teribuhl.com/ and via her Twitter




         2
              “Smashmouth” means “characterized by brute force without finesse”.
[https://www.merriam-webster.com/dictionary/smashmouth].


                                           4
     Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 5 of 22




account, https://twitter.com/buhlreports (@buhlreports). 3 On September 5, 2018, Buhl

falsely stated in a blog on her website that the removal of Kesner’s name from law firm

Sichenzia Ross Ference “could signal an SEC charge or settlement coming in the near

future”. Buhl also falsely implied that Kesner moved to Florida because of “judgments

or government fines” or with the expectation of receiving an “SEC fine”. Buhl further

insinuated that Kesner was involved in the sale of unregistered securities. She blogged

the following: “I believe there could be issues of unregistered shares being sold or

restricted shares being released when they should be held in restriction. It’s hard to get

restricted stock to the DTC for free trading unless you have a friendly transfer agent not

doing due diligence on if the shares are legal to trade in the first place.”

[http://www.teribuhl.com/2018/08/29/kesners-out-why-is-barry-honigs-securities-lawyer-

retiring/; https://twitter.com/ClarityToast/status/1034879799691489284]. On October 31,

2018, after publication of the Barron’s Article, Buhl published the following false

statements about Kesner in a blog on her website:

       “His [Barry Honig’s] crew of alleged bad actors – Team Honig – has been
       chronicled for years here at TERIBUHL.com and by Chris Carey at Sharesleuth
       and Bill Albert at Barron’s. It consists of biotech billionaire and philanthropist
       Philip Frost, his fellow co-investing partners Michael Brauser/John
       O’Rourke/Marc Groussman, John Ford – the promoter who wrote favorable
       analysis on stocks, priming them for the ‘pump’ of Honig’s ‘pump and dump’ –
       and Harvey Kesner, a deal lawyer from SIRF LLP linked to a number of Honig’s
       investments.”

[https://www.teribuhl.com/2018/10/31/honig-deals-lead-to-finra-investigation-of-laidlaw-

co/]. On March 26, 2019, Buhl falsely published in a blog on her website that Kesner



       3
               Buhl operates a second Twitter account, @tbuhl. This account’s tweets
are protected. Upon information and belief, Buhl repeated her false and defamatory
statements to the 1,642 followers of @tbuhl.



                                            5
     Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 6 of 22




was “pushed out of his law firm as a named partner last year”. She labeled Kesner a “bad

actor”. [http://www.teribuhl.com/2019/03/26/honigs-puppet-ceo-elliot-maza-settles-with-

the-sec/]. On March 27, 2019, Buhl falsely accused Kesner of engaging in “illegal back

room deals and intimidation” of “BioZone”:




[https://twitter.com/buhlreports/status/1110899384504467457 (tweeted by ScamPumpers

on March 27, 2019) https://twitter.com/ScamPumpers/status/1111011499735162880)].


                                             6
      Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 7 of 22




On April 11, 2019, Buhl repeated the misrepresentation that “attorney Kesner was

removed from the New York Law firm that bore his name Sichenzia, Ross, Ference,

Kesner LLP”. Buhl further insinuated that Kesner was part of “Team Honig” – a pump-

and-dump “ring” – and that Kesner had engaged in wrongdoing for which he could be

disbarred. She falsely stated that “Kesner has disappeared from the microcap stock scene

since the SEC brought their enforcement action but has not been bared [sic] as an

attorney. It’s unclear if he is a confidential informant for the government or if charges

will be brought against him in the future.” [http://www.teribuhl.com/2019/04/11/hudson-

bay-capital-tied-to-barry-honig-pump-and-dump-ring-mabvax-mbvx/]. At the time she

published her various false and defamatory blogs, Buhl had no evidence and no good

faith basis for her scandalous and sensational statements about Kesner.

       9.      In order to fund her “Smashmouth” character assassinations, Buhl actively

solicits donations from her readers via PayPal and via debit card and credit card. A link

on Buhl’s website allows her readers/subscribers to “Donate with PayPal”.

https://www.paypal.com/donate/?token=Svu1TWTEPhwQJKAXy4nJCuWa9gFMWZUc

vZ82y3dPO6D9oi7Gn46br0bNVGW-qd-dmJbH30&country.x=US&locale.x=US].

Some of the news reports on Buhl’s website are paid for via crowdfunding at

www.piratemyfilm.com.        Upon information and belief, Buhl has hundreds of

readers/subscribers in Florida and earns substantial income from her publication of false

and defamatory statements about Floridians, including Kesner.

       10.     Buhl    solicits   anonymous     “tips”.   https://www.teribuhl.com/about/

(“Anonymous tips can be sent to teribuhl@gmail.com”). Upon information and belief,




                                            7
      Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 8 of 22




the unreliable sources (if any) employed by Buhl to defame Kesner were located in

Florida.

       11.     “The right of a man to the protection of his own reputation from

unjustified invasion and wrongful hurt reflects no more than our basic concept of the

essential dignity and worth of every human being—a concept at the root of any decent

system of ordered liberty”. Rosenblatt v. Baer, 383 U.S. 75, 92-93 (1966). This is not a

case about the First Amendment, or “freedom” of the press, or the quality of Barrons and

Alpert’s reporting on the “SEC Pump-and-Dump Case” – for no man or woman has the

right to defame and disparage another. 4         Rather, this is a case about intentional

misconduct, actual malice and reckless disregard for the truth.

                                     II. PARTIES

       12.     Plaintiff is a citizen of Florida.     He lives with his family in Fort

Lauderdale. He is 61 years-old. He is a private individual. Kesner graduated from the

State University of New York (Binghamton) in 1979 with a Bachelor of Science in

management. He obtained his Juris Doctorate from American University, Washington

College of Law, in 1982, and a Master’s Degree in Business Administration-Finance

from American University in Washington, D.C. in 1984. Kesner has served as a director

and officer of many corporations. He is a member of the Bar of the State of New York

and is licensed to practice before all State and Federal Courts in New York. Kesner

began his long career as an attorney/examiner for the United States Securities and

Exchange Commission (“SEC”). Kesner reviewed registrations, filings and reports under


       4
               The Supreme Court of the United States has recognized “[t]ime and again”
that “false factual statements possess no First Amendment value.” United States v.
Alvarez, 132 S.Ct. 2537, 2560 (2012). Thus, any attempt by Barrons, Alpert and Buhl to
hide behind the “First Amendment” is unavailing.


                                             8
      Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 9 of 22




the federal securities laws, public offerings, mergers, proxy solicitations and contests

primarily in high technology, manufacturing and insurance industries.       He prepared

agency responses to no-action letters and interpretive requests on securities law

regulatory issues. He also participated in enforcement referrals and investigations for

violations of regulatory, compliance and reporting obligations. Between 1982 and 2018,

Kesner built an extremely successful practice as an attorney representing clients in

securities matters. Kesner was a partner in the New York law firm, Sichenzia Ross

Ference Kesner, which consistently ranked as one of the top law firms in the nation for

issuer, investor and private placement-agent legal counsel. Kesner’s practice focused on

finance, mergers and acquisitions, and public company representation. He has extensive

experience in financing and counseling late-stage private companies transitioning to

public company status through initial public offerings and alternative public offerings.

Kesner’s expertise includes counseling already public companies in SEC filings,

compliance (including Sarbanes Oxley) and regulatory reporting, registered public

offerings, private offerings, PIPEs, venture capital, leveraged buy-outs, restructurings,

workouts, and day-to-day operational and regulatory issues. He served as an Arbitrator

for the New York Stock Exchange (“NYSE”) and the Financial Industry Regulatory

Authority (“FINRA”) in numerous securities and employee disputes. He was a frequent

speaker on legal developments and evolving financial products and markets. Kesner

enjoyed an untarnished personal and professional reputation in the community in which

he lived and worked, with clients, with professionals at his firm, with colleagues in the

law and the securities industry, and with his many friends.




                                            9
     Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 10 of 22




       13.     It took Kesner a life-time to earn his reputation and standing. It took the

Defendants but a moment to destroy Kesner.            As was known and intended, the

Defendants’ defamation spread like wildfire throughout the Internet and social media,

causing Kesner to be ostracized, causing enormous loss of clients, loss of business, loss

of long-time friendships, and causing Kesner actual damages, including insult, pain,

embarrassment, humiliation, mental suffering and permanent and irreversible injury to his

reputation.

       14.     Defendant, Barrons, is a Massachusetts corporation, headquartered in

Boston. Barrons operates as a subsidiary of Dow Jones & Company, Inc., whose parent

is News Corporation (NASDAQ:NWS, NWSA). Barrons publishes a weekly investment

magazine for senior executives, institutional investors, individual investors, and financial

professionals worldwide. Barrons operates www.barrons.com, the website on which the

Barron’s Article was originally published and remains available for viewing.

       15.     Defendant, Alpert, is a citizen of New Jersey. He has been employed by

Barrons as a writer and editor since 1984. [https://www.barrons.com/authors/8520].

Alpert is an attorney. [https://sites.google.com/view/billalpertjournalist/curriculum-vitae].

At all times relevant to this action, Alpert was acting within the scope of his duties as an

employee of Barrons, and during the course of his employment. Alpert pitched the idea

of the Barrons Article to his editors/publishers at Barrons.       Prior to publication on

October 4, 2018, Barrons’ editors and publishers reviewed and approved the Barron’s

Article, ratifying the false and defamatory statements made by Alpert.

       16.     Barrons reach and engagement is enormous. In July 2018, approximately

510,000 people subscribed to Barron’s print magazine and digital-only media.




                                             10
     Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 11 of 22




[https://www.statista.com/statistics/691894/barrons-paid-circulation/]. Upon information

and belief, Barrons sells hundreds of its weekly magazines to professionals in Florida and

has hundreds of subscribers in Florida.

       17.     Defendant, Buhl, upon information and belief, is a citizen of New York.

Buhl’s twitter profile confirms that she tweets, retweets, replies and likes from

“everywhere” in the United States. Buhl’s blogs and tweets at issue in this case were

knowingly and intentionally directed to Kesner in Florida.

                           III. JURISDICTION AND VENUE

       18.     The United States District Court for the Southern District of Florida has

subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332 (Diversity

Jurisdiction) and 28 U.S.C. § 1367 (Supplemental Jurisdiction). The parties are citizens

of different States and the amount in controversy exceeds the sum or value of $75,000,

exclusive of interest, costs and fees.

       19.     The Defendants are subject to general and specific personal jurisdiction in

Florida. They transact substantial business in Florida and committed multiple acts of

defamation and intentional torts, in whole or part, in Florida. They have minimum

contacts with Florida such that the exercise of personal jurisdiction over them comports

with traditional notions of fair play and substantial justice and is consistent with the Due

Process clause of the United States Constitution.            Defendants’ defamation was

purposefully directed at Florida and was continuous and systematic. Kesner’s claims

directly arise from and relate to Defendants’ publication of false and defamatory

statements in Florida. Keeton v. Hustler Magazine, Inc., 465 U.S. 770 (1984) and Calder

v. Jones, 465 U.S. 783 (1984)); see Internet Solutions Corp. v. Marshall, 39 So. 3d 1201,




                                            11
     Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 12 of 22




1214-1216 (Fla. 2010) (holding a nonresident defendant commits a tortious act in Florida

by virtue of posting defamatory statements about a Florida resident on a website accessed

in Florida).

        20.     Venue is proper in the Fort Lauderdale Division of the United States

District Court for the Southern District of Florida because Defendants published and

republished defamatory statements to a wide audience that includes securities attorneys

and other persons who reside within the Fort Lauderdale Division. Defendants caused

substantial harm to Kesner’s personal and professional reputations in Florida.              A

substantial part of the events giving rise to the claims stated in this action occurred in the

Southern District of Florida.

               IV. STATEMENT OF ADDITONAL MATERIAL FACTS

        21.     On September 7, 2018, after a thorough, multi-year investigation, the SEC

filed a civil enforcement action in the United States District Court for the Southern

District of New York (the “SEC Action”). Most of the defendants in the SEC Action

reside in Florida. The SEC’s complaint alleged as follows:




        22.     The SEC did not bring any charges against Kesner.




                                             12
        Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 13 of 22




         23.   The SEC did not name Kesner as a relief defendant. 5

         24.   The SEC did not otherwise suggest in any way that Kesner had engaged in

any wrongdoing.

         25.   Prior to October 4, 2018, there was no information – not a scintilla of

evidence – anywhere from which anyone could conclude or infer that any department or

agency of the United States believed that Kesner had engaged in any wrongdoing in the

case.

         26.   Prior to publishing the false and defamatory statements at issue in this

action, the Defendants reviewed the SEC’s complaint. Based upon this review, the

Defendants knew that the accusations they levelled against Kesner were false. At the

very least, in light of the allegations in the SEC complaint, the Defendants acted with

reckless disregard for the truth.

         27.   On September 10, 2018, Barrons and Alpert published an article entitled,

“SEC Charges Against Phillip Frost Might Just Be the Tip of the Iceberg”.

[https://www.barrons.com/articles/sec-charges-phillip-frost-1536608366]. In this article,

Barrons and Alpert reported on the SEC Action. The article makes no mention of

Kesner.

         28.   On April 11, 2019, Kesner, pursuant to Fla Stat. § 770.01, served notice

on Barrons and Alpert, specifying the article and statements therein which Kesner alleges

to be defamatory. A true copy of Kesner’s letter is attached as Exhibit “A”.


         5
               In the context of an SEC enforcement action, a relief defendant “is a
person who holds the subject matter of the litigation in a subordinate or possessory
capacity as to which there is no dispute.” SEC v. Cherif, 933 F.2d 403, 414 (7th Cir.
1991). Accordingly, a relief defendant is not a real party in interest and “can be joined to
aid the recovery of relief without the assertion of subject matter jurisdiction” because he
or she “has no ownership interest in the property which is the subject of litigation.” Id.


                                            13
     Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 14 of 22




       29.     On May 13, 2019, Kesner, pursuant to Fla Stat. § 770.01, served notice on

Buhl, specifying the statements on Buhl’s website and Twitter feed which Kesner alleges

to be defamatory. A true copy of Kesner’s letter is attached hereto as Exhibit “B”.

       30.     The Defendants’ false and defamatory statements were not published in

good faith; the falsity was not due to an honest mistake of the facts; and there were no

reasonable grounds for believing that the statements about Kesner were true. In spite of

Kesner’s request for a retraction and apology, the Defendants refused to make and issue a

full and fair correction, apology, or retraction.    Defendants’ defamatory statements

remain on the Internet to this very day.

                              COUNT I – DEFAMATION

       31.     Plaintiff restates paragraphs 1 through 30 of this Complaint and

incorporates them herein by reference.

       32.     Barrons, Alpert and Buhl made and published to third-parties, including

subscribers, viewers, listeners, followers, mainstream media, and print media, numerous

false factual statements, which are detailed verbatim above, of or concerning Kesner.

The conduct attributed to Kesner by Barrons, Alpert and Buhl is completely incompatible

with the proper exercise of Kesner’s lawful business, trade, profession or office as an

attorney. Barrons, Alpert and Buhl defamed Kesner directly or by implication.

       33.     By publishing the Barrons Article and Buhl’s blogs on the Internet and by

tweeting the false statements, Barrons, Alpert and Buhl each knew or should have known

that their false and defamatory statements would be republished over and over and over

by third-parties millions of times to Kesner’s detriment and injury. Republication by

mainstream media, print media and on social media was the natural and probable




                                           14
     Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 15 of 22




consequence of Barrons, Alpert and Buhl’s actions and was actually and/or

presumptively authorized by Barrons, Alpert and Buhl. In addition to their original

publications, Barrons, Alpert and Buhl are liable for the millions upon millions of

republications of the false and defamatory statements by third-parties.

        34.    Barrons, Alpert and Buhl’s false statements constitute defamation per se

or defamation per quod. The statements accuse and impute to Kesner the commission of

crimes involving moral turpitude (securities fraud) and for which Kesner may be

punished and imprisoned in a state or federal institution. The statements impute to

Kesner an unfitness to perform the duties of an office or employment for profit, or the

want of integrity in the discharge of the duties of such office or employment, and tend to

subject Kesner to hatred, distrust, ridicule, contempt, or disgrace. Barrons, Alpert and

Buhl’s statements also prejudice Kesner in his profession as a securities attorney in the

eyes of a substantial and respectable minority of the community.

        35.    Barrons, Alpert and Buhl false and defamatory statements caused Kesner

to suffer and incur both presumed and actual damages, including loss and injury to his

business, insult, pain, embarrassment, humiliation, mental suffering, harm to Kesner’s

name and reputation, out-of-pocket loss, and other actual damages.

        36.    Barrons, Alpert and Buhl acted with actual malice and reckless disregard

for the truth for the following reasons:

               a.      Barrons and Alpert violated their own Code of Conduct

[https://www.dowjones.com/code-conduct/] and Barrons, Alpert and Buhl abandoned all

journalistic standards in writing, editing and publishing the Barrons Article and the blogs

at issue.




                                            15
     Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 16 of 22




               b.        Barrons, Alpert and Buhl conceived a story line in advance of any

investigation and then consciously set out to manufacture evidence to conform to the

preconceived story. Barrons, Alpert and Buhl pursued and regurgitated a preconceived

narrative that they knew to be false. Kesner was not part of “Team Honig” and was not

involved in an “pump-and-dump schemes”.

               c.        Barrons and Alpert relied on sources, including Buhl, that Barrons

and Alpert knew to be wholly unreliable. Based on information known and available to

Barrons, Alpert and Buhl, including the SEC complaint and information on Buhl’s

website, Barrons, Alpert and Buhl in fact harbored serious doubt as to the veracity of

their statements about Kesner. Indeed, the statements were knowingly false, with not a

shred of supporting evidence, and the Defendants knew that before they wrote the articles

and blogs in question.

               d.        Barrons, Alpert and Buhl were in possession of information that

demonstrated the falsity of their statements. They consciously and intentionally ignored

known and available contradictory evidence that demonstrated the preconceived thesis

about Kesner was false. Barrons, Alpert and Buhl deliberately failed to investigate

sources of information (e.g., the SEC) that contradicted the preconceived storyline.

               e.        Barrons, Alpert and Buhl knowingly presented half-truths wrapped

in misstatements and conjecture. They intentionally omitted material facts and repeated

words knowing that the words were false or inherently improbable and at a time when

there were obvious reasons to doubt the veracity and credibility of their statements.

Overall, Defendants intentionally painted a grossly inaccurate picture of Kesner. As

Kesner pointed out in his demand letter to Barrons and Alpert:




                                             16
     Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 17 of 22




[Exhibit “A”, p. 6].

               f.      Barrons, Alpert and Buhl were out to get anyone who they

believed was part of “Team Honig”, especially Kesner. They exhibited a singular focus

and strong motive to lie about Kesner, and a motive to fabricate the charges securities

fraud. The Barrons Article and the Buhl blogs were the product of the Defendants’

extreme bias, ill-will and desire to publish a salacious story about Kesner – one of many

attorneys who had at times represented parties involved with companies involved or

defendants named in the SEC Action.

               g.      Barrons, Alpert and Buhl chose to manufacture and publish false

statements about Kesner and use unnecessarily strong and violent language,

disproportionate to the occasion, when they knew there was no evidentiary basis for the

statements. Barrons, Alpert and Buhl did not act in good faith because, in the total

absence of evidence, they could not have had an honest belief in the truth of their

statements about Kesner.

               h.      Barrons, Alpert and Buhl reiterated, repeated and continued to

publish the false defamatory statements out of a desire to gain notoriety, generate

revenues and profits for themselves, and hurt Kesner.

               i.      Barrons, Alpert and Buhl initiated the defamation, going out of

their way to publish extra-judicial statements about Kesner.



                                            17
     Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 18 of 22




       37.     Barrons, Alpert and Buhl lacked reasonable grounds for any belief in the

truth of their statements and acted negligently in failing to determine the true facts.

       38.     As a direct result of the Defendants’ defamation, Kesner suffered

substantial presumed and actual damages and loss, including, but not limited to, pain and

suffering, emotional distress and trauma, insult, anguish, stress and anxiety, public

ridicule, humiliation, embarrassment, indignity, damage and injury to his personal and

professional reputations, loss of business and income, attorney’s fees, costs, and other

out-of-pocket expenses in the amount of $20,000,000.00 or such other amount as is

determined by the Jury.

                  COUNT II – COMMERCIAL DISPARAGEMENT

       39.     Plaintiff restates paragraphs 1 through 38 of this Complaint and

incorporates them herein by reference.

       40.     Barrons, Alpert and Buhl published and disseminated widespread false

and disparaging information about Kesner, which is detailed verbatim above.

       41.     Barrons, Alpert and Buhl knew their statements were false and acted with

the specific intent to call into question the quality of Kesner’s legal advice and services

and to injure Kesner in his business as a securities attorney. Barrons, Alpert and Buhl

knew or reasonably should have known that their published statements would likely

result in inducing others, especially those in the securities industry, not to deal with the

Kesner.

       42.     None of Barrons, Alpert’s or Buhl’s statements are privileged. Barrons,

Alpert and Buhl had no right to publish false and disparaging information about Kesner.

They knew of the falsity of their statements and acted with wanton, intentional and




                                             18
        Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 19 of 22




reckless disregard concerning publication. Barrons, Alpert and Buhl acted with ill-will

and they intended to interfere with the economic interests of Kesner, including Kesner’s

law practice, in an unprivileged fashion.

         43.   Barrons,   Alpert    and     Buhl’s   statements   and    actions   constitute

commercial/business disparagement under Florida law.

         44.   Barrons, Alpert and Buhl’s commercial disparagement caused Kesner to

suffer and incur special damages, including loss of income and clients and out-of-pocket

expenses in the amount of $20,000,000.00 or such other amount as is determined by the

Jury.

           COUNT III – DECEPTIVE AND UNFAIR TRADE PRACTICES

         45.   Plaintiff restates paragraphs 1 through 44 of this Complaint and

incorporates them herein by reference.

         46.   Barrons, Alpert and Buhl publication, republication and widespread

dissemination of falsehoods about Kesner constitutes unconscionable acts or practices

and unfair or deceptive acts or practices in the conduct of a trade or commerce. Barrons,

Alpert and Buhl’s actions violate Fla. Stat. § 501.204 and are unlawful.

         47.   Barrons, Alpert and Buhl willfully used methods, acts, or practices

declared unlawful under Fla. Stat. § 501.204.

         48.   Kesner suffered a loss as a result of acts or practices that violate Fla. Stat.

§ 501.204.

         49.   Kesner brings this action against Barrons, Alpert and Buhl pursuant to Fla.

Stat. 501-211 to recover to actual damages, plus attorney’s fees and court costs, in the

amount of $20,000,000.00 or such other amount as is determined by the Jury.




                                             19
     Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 20 of 22




                    COUNT IV – TORTIOUS INTERFERENCE

       50.     Plaintiff restates paragraphs 1 through 49 of this Complaint and

incorporates them herein by reference.

       51.     At the time Barrons, Alpert and Buhl published their false and defamatory

statements, Kesner had valid and enforceable contracts and existing business

expectancies in his relationships with clients. Kesner had a reasonable expectation of

earning substantial income from those business relationships.

       52.     Barrons, Alpert and Buhl knew about Kesner’s law practice, contracts and

business expectancies.

       53.     Barrons, Alpert and Buhl intentionally interfered with Kesner’s property

rights and business expectancies by, inter alia, devising, aiding, abetting and actively

participating in the scheme to defame and injure Kesner, by intentionally lying in the

Barrons Article and Buhl’s blogs, and by fabricating claims about Kesner. Barrons,

Alpert and Buhl’s improper methods, actions and practices were, inter alia, defamatory,

unethical, oppressive, over-reaching, fraudulent, hostile, and sharp. Barrons, Alpert and

Buhl’s interfere was completely unjustified.

       54.     As a direct result of Barrons, Alpert and Buhl’s tortious interference with

Kesner’s contracts and business expectancies, Kesner suffered damage and incurred loss,

including, without limitation, injury to his business, loss of clients, damage to his

reputation, prestige and standing, attorney’s fees, court costs, and other damages in the

amount of $20,000,000.00 or such other amount as is determined by the Jury.




                                           20
     Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 21 of 22




        Kesner alleges the foregoing based upon personal knowledge, public statements

of others, and records in his possession. Kesner believes that substantial additional

evidentiary support, which is in the exclusive possession of Barrons, Alpert and Buhl,

their sources (if any), and their agents and other third-parties, will exist for the allegations

and claims set forth above after a reasonable opportunity for discovery.

        Kesner reserves the right to amend this Complaint upon discovery of additional

instances of the Defendants’ defamation and wrongdoing.



                    CONCLUSION AND REQUEST FOR RELIEF

        WHEREFORE, Harvey J. Kesner respectfully requests the Court to enter

Judgment against Barrons, Alpert and Buhl, jointly and severally, as follows:

        A.      Compensatory damages in the amount of $20,000,000.00;

        B.      Punitive damages in the amount of $5,000,000.00 as a result of the

Defendants’ specific intent to harm Kesner and the actual harm inflicted on Kesner;

        C.      Prejudgment interest on the principal sum awarded to Plaintiff by the Jury

from October 4, 2018 to the date of Judgment at the maximum rate allowed by law;

        D.      Postjudgment interest at the maximum rate allowed by Florida law;

        E.      Costs and such other relief as is just and proper.



                           TRIAL BY JURY IS DEMANDED



DATED:          May 31, 2019




                                              21
Case 1:20-cv-03454-PAE Document 1 Filed 05/31/19 Page 22 of 22




                   HARVEY J. KESNER



                   By:   /s/ Robert C. Buschel
                         Robert C. Buschel, Esq.
                         Florida Bar No. 0063436
                         BUSCHEL GIBBONS, P.A.
                         One Financial Plaza
                         100 S.E. Third Avenue, Suite 1300
                         Fort Lauderdale, Florida 33394
                         Tele: (954) 530-5301
                         Buschel@BGlaw-pa.com

                         Counsel for the Plaintiff

                         Steven S. Biss (VSB # 32972)
                         300 West Main Street, Suite 102
                         Charlottesville, Virginia 22903
                         Telephone:     (804) 501-8272
                         Facsimile:     (202) 318-4098
                         Email:         stevenbiss@earthlink.net

                         Counsel for the Plaintiff
                         (Application for Admission Pro Hac Vice
                                To be Filed)




                               22
